Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Steven Tam, on 08/12/2022.

CLAIMS:
The application claims 1, 11 and 17 are amended as follows:

Referring to claim 1: Please replace claim 1 as follows:
1.	(Currently amended) A method comprising: 
receiving, by a processing device, an authorization request from a trusted application to authorize a client application that requests a service offered by the trusted application;
performing, in response to the authorization request, an authorization operation to determine whether the client application is authorized to access the service offered by the trusted application, wherein the authorization operation further indicates whether an authentication of a user of the client application is needed; 
responsive to determining that the client application is authorized to access the service offered by the trusted application, 
returning to the trusted application, by the processing device, an authorization result in view of the authorization operation and the authentication.

Referring to claim 11: Please replace claim 11 as follows:
11.	(Currently amended) A non-transitory computer-readable medium comprising instructions that, responsive to execution by a processing device, cause the processing device to perform operations comprising: 
receiving an authorization request from a trusted application to authorize a client application that requests a service offered by the trusted application; 
performing, in response to the authorization request, an authorization operation to determine whether the client application is authorized to access the service offered by the trusted application, wherein the authorization operation further indicates whether an authentication of a user of the client application is needed; 
responsive to determining that the client application is authorized to access the service offered by the trusted application, 
returning to the trusted application an authorization result in view of the authorization operation and the authentication.


Referring to claim 17: Please replace claim 17 as follows:
17. (Currently amended) A system comprising: 
a memory; and 
a processing device, operatively coupled to the memory, to: 
receive an authorization request from a trusted application to authorize a client application that requests a service offered by the trusted application;
perform, in response to the authorization request, an authorization operation to determine whether the client application is authorized to access the service offered by the trusted application, wherein the authorization operation further indicates whether an authentication of a user of the client application is needed; 
responsive to determining that the client application is authorized to access the service offered by the trusted application, 
return to the trusted application an authorization result in view of the authorization operation and the authentication.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/ Primary Examiner, Art Unit 2433